Exhibit 99.1 FOR RELEASE AT 3:00 PM CST Contact:Pat Hansen Senior Vice President and Chief Financial Officer 414-247-3435 www.strattec.com STRATTEC SECURITY CORPORATION REPORTS FISCAL 2 Milwaukee, Wisconsin – January 26, 2012 STRATTEC SECURITY CORPORATION (NASDAQ:STRT) today reported operating results for the fiscal second quarter ended January 1, 2012. Net sales for the Company’s second quarter ended January 1, 2012 were $65.9 million, compared to net sales of $61.2 million for the second quarter ended December 26, 2010.Net income for the period was $1.5 million, compared to net income of $1.2 million in the prior year quarter.Diluted earnings per share for the period were $.47 compared to diluted earnings per share of $.37 during the prior year quarter. For the six months ended January 1, 2012, net sales were $132.2 million compared to net sales of $121.1 million during the prior year six month period.Net income during the current year-to-date period was $2.8 million compared to net income of $2.7 million during the prior year six month period and diluted earnings per share were $.85 for the six month period ended January 1, 2012 compared to diluted earnings per share of $.80 for the six month period ended December 26, 2010. Sales to STRATTEC’s largest customers overall increased in the current quarter compared to the prior year quarter levels.Sales to Chrysler Group LLC were $22.4 million in the current quarter compared to $17.6 million in the prior year quarter.Sales to General Motors Company were $14.4 million in the current quarter compared to $16.3 million in the prior year quarter.Included in the prior year sales to General Motors were $1.3 million of sales to Nexteer Automotive, formerly a unit of General Motors.Sales to Ford Motor Company were $8.1 million in the current quarter compared to $6.1 million in the prior year quarter.Sales to Hyundai/Kia were $3.7 million in the current quarter compared to $3.4 million in the prior year quarter. Gross profit margins were 17.1 percent in the current quarter compared to 16.3 percent in the prior year quarter.The higher gross profit margin in the current year quarter was primarily the result of favorable customer vehicle production volumes, which increased overhead absorption of STRATTEC’s manufacturing costs and a favorable Mexico Peso to U.S. Dollar exchange rate affecting the Company’s operations in Mexico.Items negatively impacting the year-over-year comparison of the current quarter gross margin were a less favorable product content sales mix and higher purchased raw material costs for zinc. Operating expenses were $8.0 million in the current quarter, compared to $8.3 million in the prior year quarter. Included in Other (Expense) Income in the current quarter compared to the prior year quarter were the following items (in thousands of dollars): January 1, December 26, Foreign Currency Transaction Gain (Loss) $ ) $ ) Impact of Mexican Peso Option Contracts, Net Gain - Rabbi Trust (Loss) Gain Equity (Loss) Earnings of VAST LLC Joint Venture ) Other 57 83 $ $ As reported in our first quarter operating results, the VAST LLC operations in China and Brazil both incurred relocation costs associated with moves to new facilities and start-up costs associated with a new product line.Both of these items resulted in STRATTEC incurring an equity loss from this joint venture in the first and second quarters of fiscal year 2012 compared to the same quarters in the prior year in which STRATTEC had equity earnings from the joint venture.We anticipate these transition costs and losses to continue over the remaining current fiscal year. During the current quarter, the Company contributed $1.0 million to its Defined Benefit Pension Trust. STRATTEC designs, develops, manufactures and markets automotive Access Control Products, including mechanical locks and keys, electronically enhanced locks and keys, steering column and instrument panel ignition lock housings, latches, power sliding side door systems, power lift gate systems, power deck lid systems, door handles and related products. These products are provided to customers in North America, and on a global basis through a unique strategic relationship with WITTE Automotive of Velbert, Germany and ADAC Automotive of Grand Rapids, Michigan.Under this relationship, STRATTEC, WITTE and ADAC market our products to global customers under the “VAST” brand name.STRATTEC’s history in the automotive business spans over 100 years. Certain statements contained in this release contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. These statements may be identified by the use of forward-looking words or phrases such as “anticipate,” “believe,” “could,” “expect,” “intend,” “may,” “planned,” “potential,” “should,” “will,” and “would.”Such forward-looking statements in this release are inherently subject to many uncertainties in the Company’s operations and business environment.These uncertainties include general economic conditions, in particular, relating to the automotive industry, consumer demand for the Company’s and its customers’ products, competitive and technological developments, customer purchasing actions, foreign currency fluctuations, and fluctuations in costs of operations (including fluctuations in the cost of raw materials).Shareholders, potential investors and other readers are urged to consider these factors carefully in evaluating the forward-looking statements and are cautioned not to place undue reliance on such forward-looking statements.The forward-looking statements made herein are only made as of the date of this press release and the Company undertakes no obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances occurring after the date of this release.In addition, such uncertainties and other operational matters are discussed further in the Company’s quarterly and annual filings with the Securities and Exchange Commission. STRATTEC SECURITY CORPORATION Results of Operations (In Thousands except per share amounts) (Unaudited) Second Quarter Ended Six Months Ended January 1, 2012 December 26, 2010 January 1, 2012 December 26, 2010 Net Sales $ Cost of Goods Sold Gross Profit Engineering, Selling &Administrative Expenses Income from Operations Interest Income 15 25 32 48 Interest Expense-Related Parties ) Other (Expense) Income, Net ) Provision for Income Taxes Net Income Net Income Attributable to Non-Controlling Interest ) Net Income Attributable to STRATTEC SECURITY CORPORATION $ Earnings Per Share: Basic $ Diluted $ Average Basic Shares Outstanding Average Diluted Shares Outstanding Other Capital Expenditures $ Depreciation & Amortization $ STRATTEC SECURITY CORPORATION Condensed Balance Sheet Data (In Thousands) January 1, 2012 July 3, 2011 (Unaudited) ASSETS Current Assets: Cash and Cash Equivalents $ $ Receivables, Net Inventories Other Current Assets Total Current Assets Deferred Income Taxes Loan to Joint Venture Investment in Joint Venture Other Long Term Assets Property, Plant and Equipment, Net $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts Payable $ $ Other Total Current Liabilities Borrowings Under Line of Credit Facility - - Accrued Pension and Post Retirement Obligations Other Long Term Liabilities - Shareholders’ Equity Accumulated Other Comprehensive Loss ) ) Less:Treasury Stock ) ) Total STRATTEC SECURITY CORPORATION Shareholders’ Equity Non-Controlling Interest Total Shareholders’ Equity $ $ STRATTEC SECURITY CORPORATION Condensed Cash Flow Statement Data (In Thousands) (Unaudited) Second Quarter Ended Six Months Ended January 1, 2012 December 26, 2010 January 1, 2012 December 26, 2010 Cash Flows from Operating Activities: Net Income $ Adjustment to Reconcile Net Income to Cash Provided by Operating Activities: Equity Loss (Earnings) in VAST LLC Joint Venture ) ) Depreciation and Amortization Foreign Currency Transaction Loss (Gain) 94 ) Unrealized (Gain) Loss on Foreign Currency Option Contracts ) - - Stock Based Compensation Expense Change in Operating Assets/Liabilities ) ) Other, net - 11 16 17 Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Investment in Joint Ventures ) Restricted Cash - - Purchase of Additional Interest in ADAC-STRATTEC LLC - - - ) Additions to Property, Plant and Equipment ) Net Cash (Used in) Provided by Investing Activities ) ) ) Cash Flow from Financing Activities: Dividends Paid ) Repayment of Loan to Related Parties ) Exercise of Stock Options and Employee Stock Purchases 48 15 64 28 Net Cash Used in Financing Activities ) Effect of Foreign Currency Fluctuations on Cash ) ) ) Net Increase (Decrease) in Cash & Cash Equivalents ) ) Cash and Cash Equivalents: Beginning of Period End of Period $ $ $ $
